Luke, J.
Cleveland was convicted in two cases of burglary. His conviction in both cases was dependent upon the same evidence, and the same jury, by agreement, decided both, rendering separate verdicts. The conviction in each case was dependent upon the testimony of an accomplice. It was contended that the conviction was unauthorized, because there was no evidence to corroborate the testimony of the accomplice. Wc have carefully examined the evidence in a search for corroborating testimony, and fail to find it. The circumstances relied upon to corroborate the accomplice are but *362slight, and at best only raise a suspicion of the defendant’s guilt; none of the circumstances are sufficient to connect him directly with the crime. Of course he may be guilty, but that presumption of innocence which the law throws around him is not overcome, and cannot be overcome, by circumstantial evidence which in no manner directly, and independently of the testimony of an accomplice, connects him with the crime charged. For the reason that the testimony of the accomplice was not, as required by law, sufficiently corroborated, the court erred in each case in overruling the motion for a new trial. The other assignments of error in the motion for a new trial need not be considered.

Judgment in each case reversed.


Broyles, G. J., and Bloodworth, J., concur.